In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0909V
                                    Filed: December 1, 2015
                                           Unpublished

****************************
DENNIS CARLSON,                        *
                                       *
                   Petitioner,         *       Damages Decision Based on Proffer;
                                       *       Influenza (Flu) Vaccine; Right Shoulder
                                       *       Injury; Shoulder Injury Related to;
SECRETARY OF HEALTH                    *       Vaccine Administration (SIRVA);
AND HUMAN SERVICES,                    *       Special Processing Unit (SPU).
                                       *
                   Respondent.         *
                                       *
****************************
Michael G. McLaren, Black McLaren, et al., PC, Memphis, TN, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On August 20, 2015, Dennis Carlson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act”]. Petitioner alleged that he developed a
shoulder injury related to vaccine administration (“SIRVA”) in his right arm as a result of
receiving an influenza (“flu”) vaccine on November 3, 2014. Petition at 1. This case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On November 5, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On November 24, 2015, respondent filed a proffer on award
of compensation [“Proffer”] stating petitioner should be awarded $145,225.36. Proffer at
3. In the Proffer, respondent represented that petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $145,225.36, in the form of a check payable to
petitioner, Dennis Carlson. This amount represents compensation (pain and suffering
($140,000.00) and lost earnings ($5,225.36)) for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              OFFICE OF SPECIAL MASTERS

____________________________________
                                    )
DENNIS CARLSON,                     )
                                    )
            Petitioner,             )
                                    )
v.                                  )                No. 15-909V
                                    )                Chief Special Master Dorsey
                                    )                ECF
SECRETARY OF HEALTH AND             )                SPU
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 20, 2015, petitioner, Dennis Carlson, filed a petition for compensation under

the National Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10 to -34 (“Vaccine Act”),

alleging that he suffered from a right shoulder injury related to vaccine administration

(“SIRVA”) as a result of receiving a seasonal influenza (“flu”) vaccine on November 3, 2014.

On November 4, 2015, respondent filed her Rule 4(c) Report stating that petitioner’s right arm

injury is consistent with SIRVA and conceding that his SIRVA is compensable under the

Vaccine Act. Accordingly, on November 5, 2015, Chief Special Master Dorsey issued a Ruling

on Entitlement finding that petitioner is entitled to compensation for SIRVA. For the purposes

of this proffer, the term “vaccine-related” is as described in Respondent’s Rule 4(c) Report filed

on November 4, 2015.
I.        Items of Compensation

          A.     Future Unreimbursable Expenses

          The parties agree that based upon the evidence of record, petitioner will not require future

care for his vaccine-related injury. Therefore, respondent proffers that petitioner should be

awarded no future unreimbursable expenses under 42 U.S.C. § 300aa-15(a)(1).

Petitioner agrees.

          B.     Lost Earnings

          Although petitioner was retired from his full-time career at the time of his vaccine injury,

he was working part-time at golf and ski resorts. The parties agree that based upon the evidence

of record, petitioner has suffered a past loss of earnings. Therefore, respondent proffers that

petitioner should be awarded lost earnings as provided under the Vaccine Act, 42 U.S.C. §

300aa-15(a)(3)(A). Respondent proffers that the appropriate award for petitioner’s lost earnings

is $5,225.36. Petitioner agrees.

          C.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $140,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          D.     Past Unreimbursable Expenses

          Petitioner did not provide evidence that he incurred unreimbursable expenses related to

his vaccine-related injury. Therefore, respondent proffers that petitioner should be awarded no

past unreimbursable expenses. Petitioner agrees.



                                                  -2-
       E.      Medicaid Lien

       Petitioner represents that there are no outstanding Medicaid liens against him.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

a lump sum payment as described below and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 1

        A.     A lump sum payment of $145,225.36, representing compensation for pain and

       suffering and lost earnings, in the form of a check payable to petitioner.

III.   Summary of Recommended Payment Following Judgment

        A.     Lump sum paid to petitioner:                                         $145,225.36


                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Principal Deputy Assistant Attorney General

                                              RUPA BHATTACHARYYA
                                              Director
                                              Torts Branch, Civil Division

                                              VINCENT J. MATANOSKI
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                -3-
                           s/ Justine Walters__________
                          JUSTINE WALTERS
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146, Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 307-6393

DATE: November 24, 2015




                            -4-